HARRIS, Judge.
Daniels appeals from an order summarily denying a motion for post-conviction relief under Florida Rules of Criminal Procedure 3.850. We find that the motion does not comply with the requirements of the rule in that there is no mention of any prior appeals or prior post-conviction motions. See Evans v. State, 388 So.2d 1366 (Fla. 5th DCA 1980).
We therefore affirm the trial court on the present record without prejudice to Daniels to file a new motion in conformance with the rules.
We note, however, for the guidance of the trial court, that it failed to attach all necessary documents to its order to justify summary disposition, and one attachment seems contradictory to the court’s statement in its order.
AFFIRMED.
COBB and COWART, JJ., concur.